Order entered November 4, 1966, unanimously
modified, on the law and the facts and as a matter of discretion, without costs or disbursements, to vacate plaintiffs’ notice of examination with leave to serve a new notice on defendants on completion of the latters’ examination. Plaintiffs’ notice to examine before trial was served prematurely (Fund of Funds v. Waddell & Reed, 26 A D 2d 809; Van Valkenburgh, Nooger & Neville v. John F. Rider Publisher, Inc., 24 A D 2d 437). No special circumstances are shown which would overcome defendants’ right to priority of examination. Settle order on notice. Concur — Steuer, J. P., Tilzer, Rabin, McNally and Staley, Jr., JJ.